Title: To James Madison from Anthony Merry, 17 May 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 17 May 1806, Washington. “Mr Merry presents his Respects to Mr Madison. The Note, of this Date [not found], with which Mr Madison has been pleased to honor Mr Merry did not reach him till after Four oClock this Afternoon, when there was no longer Time for him to prepare any Communications, for the Conveyance of which he might otherwise have been glad to have availed himself of Mr. Madison’s offer, so as that they might reach the Department of State by Six oClock; and Mr Merry having received no other Intimation respecting Mr Pinckney’s Departure than that which he derived on the Day when he had the Honor of meeting that Gentleman at the Department of State, from which he had flattered himself that he ⟨s⟩hould have enjoyed the ⟨s⟩atisfaction of seeing him again before he set out for England, he conceived from it that he should have had Time to have profited by that Opportunity of writing to his Government. It is true that Mr. Merry has heard privately within these Two or Three Days that Mr Pinckney had come back to Washington and returned to Baltimore; whe⟨r⟩e, it was said, that he was to embark immediately for England.”
                